Judgment unanimously affirmed. Memorandum: With respect to the claim that the trial court erred in failing to charge the jury that it could find defendant guilty of possession of narcotics as a lesser included crime under the charge of selling narcotics, see opinion in People v. Poole (31 A D 2d 89, [Appeal No. 2] decided concurrently herewith). (Appeal from judgment of Erie County Court convicting defendant of violation of Penal Law, § 1751, subd. 1.) Present—Goldman, J. P., Del Veeehio, Marsh, Witmer and Henry, JJ.